UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

MICHAEL A. DEMUTH,

                              Plaintiff,
                                                             9:18-CV-0795
v.                                                           (GTS/CFH)

ERNEST CUTTING, Sheriff, County of Chenango;
LT. CHRIS MILES, SR., Jail Administrator,
Chenango County Jail; andCHENANGO COUNTY,

                        Defendants.
___________________________________________

APPEARANCES:                                                 OF COUNSEL:

MICHAEL A. DEMUTH, 19-B-1439
  Plaintiff, Pro Se
Collins Correctional Facility
P.O. Box 340
Collins, New York 14034

OFFICE OF FRANK W. MILLER                                    FRANK W. MILLER, ESQ.
  Counsel for Defendants
6575 Kirkville Road
East Syracuse, New York 13057

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Michael A.

Demuth (“Plaintiff”) against Chenango County and two of its employees (“Defendants”), are (1)

Defendants' motion for summary judgment, and (2) United States Magistrate Judge Christian F.

Hummel’s Report-Recommendation recommending that Defendants' motion be granted and that
Plaintiff’s Complaint be dismissed. (Dkt. Nos. 32, 43.)1 None of the parties have filed

objections to the Report-Recommendation, and the deadline by which to do so has expired. (See

generally Docket Sheet.) After carefully reviewing the relevant papers herein, including

Magistrate Judge Hummel’s thorough Report-Recommendation, the Court can find no clear error

in the Report-Recommendation.2 Magistrate Judge Hummel employed the proper standards,

accurately recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein,

Defendants’ motion for summary judgment is granted, and Plaintiff’s Complaint is dismissed in

its entirety with prejudice.

        ACCORDINGLY, it is

        ORDERED that Magistrate Judge Hummel’s Report-Recommendation (Dkt. No. 43) is

ACCEPTED and ADOPTED in its entirety; and it is further

        ORDERED that Defendants’ motion for summary judgment (Dkt. No. 32) is


        1
                 The Court notes that it has retained jurisdiction over this action despite the fact
that Plaintiff filed a Notice of Appeal with the Second Circuit on February 5, 2020 (Dkt. No. 44),
because that notice was clearly premature in that the Report-Recommendation appealed from was
not a final order or judgment. See U.S. v. Rodgers, 101 F.3d 247, 252 (2d Cir. 1996) (deeming
notice of appeal taken from non-final order as "premature" and a "nullity," and holding that the
notice of appeal did not divest the district court of jurisdiction); Burger King Crop. v. Horn &
Hardart Co., 893 F.2d 525, 527 (2d Cir. 1990) (holding that notice of appeal taken from
non-final judgment was "premature, and did not divest the district court of jurisdiction to amend
the judgment").
        2
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear-error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a clear-error review, “the court need only satisfy
itself that there is no clear error on the face of the record.” Id.; see also Batista v. Walker, 94-
CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to
adopt those sections of [a magistrate judge’s] report to which no specific objection is made, so
long as those sections are not facially erroneous.”) (internal quotation marks omitted).

                                                  2
GRANTED; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED with prejudice.

       The Court certifies that an appeal from this Decision and Order would not be taken in

good faith.

Dated: February 26, 2020
       Syracuse, New York




                                               3
